DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that Applicant’s arguments regarding the materials worked upon or intended use of the claimed apparatus would apply to the newly cited prior art, examiner notes that “"Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).” (MPEP 2115).
Claim Interpretation
The structure shown in Fig 1-2. A 3D printer with a dispensing unit connected to two materials sources on opposite sides of the dispensing unit; and a controller.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Humbert (US 20150352787 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Humbert (US 20150352787 A1) in view of Erhan (US 6528571 B1).
	In reference to claim 1, Humbert discloses an apparatus for additively manufacturing a biobased shape memory polymer part or product (“a polymer additive manufacturing system employing two-part thermosetting resins” [0002]. See comparison between instant Fig 1 and Humbert’s Fig 1, shown below.), comprising:

    PNG
    media_image1.png
    1282
    2000
    media_image1.png
    Greyscale

an additive manufacturing substrate (“platform or support surface 11” [0012]);
an additive manufacturing print head wherein said additive manufacturing print head has a first side and a second side opposite said first side (See Fig 1, shown above);
a nozzle in said additive manufacturing print head (“Additive manufacturing system 10 includes nozzle 14” [0012]);
a first extrusion feed connected to said first side of said additive manufacturing print head and operatively connected to said nozzle (“orifice 27” [0013]. See Fig 1, shown above, and [0012-0016]);
a second extrusion feed connected to said second side of said additive manufacturing print head and operatively connected to said nozzle (“orifice 29” [0013]. See Fig 1, shown above, and [0012-0016]);

a second additive manufacturing material for producing a product in said second extrusion feed that is operatively connected to said additive manufacturing print head and said nozzle that provides a second route of said second additive manufacturing material, said second additive manufacturing material for producing a product including at least one component of carbon nano fibers fillers, Bisphenol A diglycidyl ether thermoset base resin, and acetone (“pump 28 stores a second part of a two-part thermosetting resin. One part can be a resin material and the second part can be a hardener material”);
an additive manufacturing control means operatively connected to said additive manufacturing print head and said additive manufacturing substrate that controls movement of said additive manufacturing print head relative to said additive manufacturing substrate to form the part or product (“Controller 35 controls motion control system 15, driving mechanism 34, and valves 22, 24, 30 and 32. Controller 35 controls building of component 12 based on stored data… control system 15 may control movement of surface 11 and nozzle 14” [0015]).
Humbert teaches the same structure as the claimed apparatus.

The difference between the claimed apparatus and the Humbert apparatus is that the Humbert apparatus does not use the claimed materials worked upon. However, “"Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).” (MPEP 2115).
The material worked upon by the apparatus is not structure, it is an intended use of the apparatus1. The Humbert apparatus is capable of working on the claimed materials. Humbert alone meets the claim because Humbert teaches the same structure as the claimed apparatus.
Nevertheless and furthermore, in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additive manufacturing materials, Erhan discloses “Composite formulations useful in the production of objects by the solid freeform fabrication method comprise (A) an epoxidized drying oil (primary resin); (B) a curing agent; (C) a fibrous filler; (D) a thixotropic agent” [Abstract] including 
Erhan specifically teaches that “epoxidized oil (A) is combined with the fibrous filler (C)” [C5L36-37] which would encompass epoxidized soybean oil being combined with carbon fiber.
Erhan explains that a benefit of using epoxidized soybean oil is to mitigate “Concerns for the stability of future petroleum supplies…  [because] Soy-based polymers could support global sustainability and provide an alternative to synthetic polymers for many manufacturing applications” [C1L40-60].
 The combination would be achievable by integrating the materials of Erhan to the apparatus of Humbert. Erhan further discloses that epoxidized soybean oil materials are provided using a syringe based solid freeform fabrication apparatus [C5L46-47]. Thus, the system of Humbert, which also uses syringes for material providing (see Fig 1), would be capable of working on the claimed materials.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus to integrate the materials of Erhan to the apparatus of Humbert and thereby arrive at the claimed invention.
A person having ordinary skill in the art would have been specifically motivated to integrate the materials of Erhan to the apparatus of Humbert in order to mitigate “Concerns for the stability of future petroleum supplies…  [because] Soy-based 
In reference to claim 8, Humbert discloses an additive manufacturing apparatus for producing a part or a product (“a polymer additive manufacturing system employing two-part thermosetting resins” [0002]. See comparison between instant Fig 1 and Humbert’s Fig 1, shown below.), comprising:

    PNG
    media_image1.png
    1282
    2000
    media_image1.png
    Greyscale

an additive manufacturing substrate (“platform or support surface 11” [0012]);
an additive manufacturing print head operatively connected to said additive manufacturing substrate wherein said additive manufacturing print head has a first side and a second side opposite said first side (See Fig 1, shown above);

a first extrusion feed connected to said first side of said additive manufacturing print head and operatively connected to said nozzle  (“orifice 27” [0013]. See Fig 1, shown above, and [0012-0016]);
a second extrusion feed connected to said second side of said additive manufacturing print head and operatively connected to said nozzle  (“orifice 29” [0013]. See Fig 1, shown above, and [0012-0016]);
a first additive manufacturing material for producing a product in said first extrusion feed that is operatively connected to said additive manufacturing print head and said nozzle that provides a first route of said first additive manufacturing material, said first additive manufacturing material for producing a product including at least one component of carbon nano fibers fillers, epoxidized soy bean oil, Bisphenol A diglycidyl ether thermoset base resin, and acetone (“Pump 26 stores one part” [0013]);
a second additive manufacturing material for producing a product in said second extrusion feed that is operatively connected to said additive manufacturing print head and said nozzle that provides a second route of said second additive manufacturing material, said second additive manufacturing material for producing a product including at least one component of carbon nano fibers fillers, epoxidized soy bean oil, Bisphenol A diglycidyl ether thermoset base resin, and acetone (“pump 28 stores a second part of a two-part thermosetting resin. One part can be a resin material and the second part can be a hardener material”); and

Humbert teaches the same structure as the claimed apparatus.
Humbert further discloses that “One part can be a resin material and the second part can be a hardener material” [0013]) such as “an epoxy” [0016] and the first and second additive manufacturing may comprise additives such as ”a filler, a catalyst, a viscosity modifier, a thickener, a high temperature crosslinker, or an accelerator” [0016].
The apparatus as claimed is intended to works on an epoxy (“epoxidized soy bean oil”) and a hardener (“Bisphenol A diglycidyl ether thermoset base resin”) along with various additives (carbon nano fibers fillers and acetone).
The difference between the claimed apparatus and the Humbert apparatus is that the Humbert apparatus does not use the claimed materials worked upon. However, “"Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).” (MPEP 2115).
Humbert alone meets the claim because the material worked upon by the apparatus is an intended use of the apparatus. The Humbert apparatus is capable of working on the claimed materials.
Nevertheless and furthermore, in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additive manufacturing materials, Erhan discloses “Composite formulations useful in the production of objects by the solid freeform fabrication method comprise (A) an epoxidized drying oil (primary resin); (B) a curing agent; (C) a fibrous filler; (D) a thixotropic agent” [Abstract] including wherein (A) includes “epoxidized soybean oil” [C3L23; and see Title] and “a secondary resin for the purpose of tailoring the properties of the composite for a specific end use… secondary resins include bisphenol A/epichlorhydrin, bisphenol A diglycidyl ether,” [C5L12-13] and “fibers may be whiskers of … carbon” [C4L24-25].
Erhan specifically teaches that “epoxidized oil (A) is combined with the fibrous filler (C)” [C5L36-37] which would result in the epoxidized soybean oil being combined with the carbon fiber.
Erhan explains that a benefit of using epoxidized soybean oil is to mitigate “Concerns for the stability of future petroleum Supplies…  [because] Soy-based polymers could support global sustainability and provide an alternative to synthetic polymers for many manufacturing applications” [C1L40-60].
 The combination would be achievable by integrating the materials of Erhan to the apparatus of Humbert. Erhan further discloses that epoxidized soybean oil materials are provided using a syringe based solid freeform fabrication apparatus [C5L46-47]. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus to integrate the materials of Erhan to the apparatus of Humbert and thereby arrive at the claimed invention.
A person having ordinary skill in the art would have been specifically motivated to integrate the materials of Erhan to the apparatus of Humbert in order to mitigate “Concerns for the stability of future petroleum Supplies…  [because] Soy-based polymers could support global sustainability and provide an alternative to synthetic polymers for many manufacturing applications” [C1L40-60]; and to combine prior art elements according to known methods to yield predictable results; and/or achieve the simple substitution of one known element for another to obtain predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A material worked upon may imply structure because the apparatus must be capable of working on said material, however, the material itself is not structure.